 


109 HR 5130 IH: To extend Federal recognition to the Rappahannock Tribe, and for other purposes.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5130 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To extend Federal recognition to the Rappahannock Tribe, and for other purposes. 
 
 
1.FindingsThe Congress finds the following: 
(1)During the initial months after Virginia was settled, the Rappahannocks had 3 encounters with Captain John Smith. The first occurred when the Rappahannock weroance (headman) traveled to Quiyocohannock (a principal town across the James River from Jamestown) where he met with the Englishman to determine if Smith had been the great man who had previously sailed into the Rappahannock River, killed a Rappahannock weroance, and kidnapped Rappahannock people. He determined that Smith was too short to be that great man. On a second meeting, during John Smith’s captivity (December 16, 1607 until January 8, 1608), Smith was taken to the Rappahannock principal village to show the people that Smith was not the great man. A third meeting took place during Smith’s exploration of the Chesapeake Bay (July 1608 until September 1608), when Smith was prevailed upon to make peace between the Rappahannock and the Moraughtacund Indians. The Moraughtacunds had stolen 3 women from the Rappahannock King. In the settlement, Smith had the 2 tribes meet on the spot of their first fight. When it was established that both sides wanted peace, Smith told the Rappahannock King to select which of the 3 women he wanted; the Moraughtacund King got second choice; Mosco, a Wighcocomoco (on the Potomac River) guide, was given the third woman. 
(2)In 1645, Captain William Claiborne tried unsuccessfully to establish treaty relations with the Rappahannocks. The Rappahannocks had not participated in the Pamunkey-led uprising in 1644, and the English wanted to treat with the Rappahannocks or any other Indians not in amity with Opechancanough, concerning serving the county against the Pamunkeys. 
(3)In April 1651, the Rappahannocks conveyed their first tract of land to an English settler, Colonel Morre Fauntleroy. The deed was signed by Accopatough, weroance of the Rappahannock Indians. 
(4)In September 1653, Lancaster County signed a treaty with Rappahannock Indians. The terms of the treaty gave Rappahannocks the rights of the Englishmen in the county court, and it tried to make the Rappahannock more accountable to English law. 
(5)In September 1653, Lancaster County defined and marked the bounds of its Indian settlements. According to the Lancaster clerk of court, the tribe called the great Rappahannocks lived on the Rappahannock Creek just across the river above Tappahannock. 
(6)In September 1656, (Old) Rappahannock County (modern-day Richmond and Essex Counties) signed a treaty with Rappahannock Indians. The treaty mirrored the Lancaster County treaty from 1653, and added 2 points: Rappahannocks were to be rewarded, in Roanoke, for returning English fugitives and the English encouraged the Rappahannocks to send their children to live among the English as servants, who the English promised would be treated well. 
(7)In 1658, the Virginia assembly revised a 1652 Act stating that there be no grants of land to any Englishman whatsoever de futuro until the Indians be first served with the proportion of 50 acres of land for each bowman. 
(8)In 1669, the colony conducted a census of Virginia Indians. At that time, the majority of the Rappahannocks were residing at their hunting village on the north side of the Mattaponi River. At the time of the visit, census takers were counting only the tribes along the rivers. This explains the low number of 30 Rappahannock bowmen counted on the river. The Rappahannocks used this hunting village on the north side of the Mattaponi River as their primary residence until they were removed in 1684. 
(9)In May 1677, the Treaty of Middle Plantation was signed with England. The Pamunkey Queen Cockacoeske signed on behalf of the Rappahannocks who were supposed to be her tributaries. However, before the treaty could be ratified, the Queen of Pamunkey complained to the Virginia Colonial Council that she was having trouble with Rappahannocks and Chickahominies, supposedly tributaries of hers. 
(10)In November 1682, the Virginia Colonial Council established a reservation for the Rappahannock Indians of 3,474 acres about the town where they dwelt. The Rappahannocks town was their hunting village on the north side of the Mattaponi River, where they had lived throughout the 1670's. The acreage allotment was based on the 1658 Indian land act (seen above), which translated into a bowman population of 70, or an approximate total Rappahannock population of 350. 
(11)In 1683, following raids by Iroquoian warriors on both Indian and English Settlements, the Virginia Colonial Council ordered the Rappahannocks to leave their reservation and unite with the Nanzatico Indians at Nanzatico Indian Town, which was located across and 30 miles up the Rappahannock River. 
(12)Between 1687 and 1699, the Rappahannocks migrated out of Nanzatico, returning to the south side of the Rappahannock River at Portobacco Indian Town. 
(13)In 1706, by order of Essex County, Lieutenant Richard Covington escorted the Portobaccos and Rappahannocks out of Portobacco Indian Town, out of Essex County, and into King and Queen County where they settled along the ridgeline between the Rappahannock and Mattaponi Rivers, the site of their ancient hunting village and Mattaponi Rivers, the site of their ancient hunting village and 1682 reservation.  
(14)During the 1760s 3 Rappahannock girls were raised on Thomas Nelson’s Bleak Hill Plantation in King William County. One girl married a Saunders man, one married a Johnson man, and the third had 2 children, Edmund and Carter Nelson, fathered by Thomas Cary Nelson. In the 19th century, these Saunders, Johnson, and Nelson families are among the core Rappahannock families from which the modern tribe traces its descent. 
(15)In 1819 and 1820, Edward Bird, John Bird and his unnamed wife, Carter Nelson, Edmund Nelson, and Carter Spurlock (all Rappahannock ancestors) were listed on the tax roles of King and Queen County. They are taxed at the county poor rate. Edmund Bird is added to the list in 1821. This is significant documentation because the overwhelming majority of pre-1864 records for King and Queen County were destroyed by fire. 
(16)Beginning in 1819, and continuing through the 1880s, there was a solid Rappahannock presence in the membership at Upper Essex Baptist Church. This is the first instance of conversion to Christianity by at least some Rappahannocks. Twenty-six identifiable and traceable Rappahannock surnames appear on the pre-1863 membership list; 28 were listed on the 1863 membership roster; that number had declined to 12 in 1878 and had risen only slightly to 14 by 1888. One reason for the decline: in 1870, a Methodist circuit rider, Joseph Mastin, secured funds to purchase land and construct St. Stephens Baptist church for the Rappahannocks living nearby in Caroline County. Mastin documented from 1850 to 1870. St. Stephens was the dominant tribal church until the Rappahannock Indian Baptist Church was established in 1964. At both, the core Rappahannock family names of Bird, Clarke, Fortune, Johnson, Nelson, Parker, and Richardson predominate. 
(17)During the early 1900s, James Mooney, noted anthropologist, maintained correspondence with the Rappahannocks, surveying them and instructing them on how to formalize their tribal government. 
(18)In November 1920, Speck visited the Rappahannocks and assisted them in organizing the fight for their sovereign rights. In 1921, the Rappahannocks were granted a charter from the Commonwealth of Virginia formalizing their tribal government. Speck began a professional relationship with the Tribe that would last more than 30 years and document Rappahannock history and traditions as never done before. 
(19)In April 1921, Rappahannock Chief George Nelson asked the Governor of Virginia, Westmoreland Davis, to forward a proclamation to the President of the United States. A list of tribal members and a handwritten copy of the proclamation itself were appended. The letter concerned Indian freedom of speech and assembly nationwide. Chief Nelson testified also before Congress requesting acknowledgement of the Rappahannocks civil and sovereign rights, quoting Isaiah 40:31; They that wait upon the Lord shall renew their Strength; they shall mount up with wings as Eagles; They shall run, and not be weary; and they shall walk, and not faint. 
(20)In 1922, the Rappahannocks established a formal school at Lloyds, Essex County, Virginia. Prior to that time, Rappahannock children were taught by a tribal member in Central Point, Caroline County, Virginia. 
(21)In December 1923, Rappahannock Chief George Nelson testified before the United States Congress appealing for a $50,000 appropriation to establish an Indian school in Virginia. 
(22)In 1930, the Rappahannocks were engaged in an ongoing dispute with the Commonwealth of Virginia and the United States Census Bureau about their classification in the 1930 Federal census. In January 1930, Rappahannock Chief Otho S. Nelson wrote to the Chief Statistician of the United States Census Bureau asking that the 218 enrolled Rappahannocks be listed as Indians. In February, Leon Truesdell replied to Nelson saying that special instructions were being given about classifying Indians. That April, Nelson wrote to William M. Steuart at the Census Bureau asking about the enumerators’ failure to classify his people as Indians. Nelson said that enumerators had not asked the question about race when they interviewed his people. In a follow-up letter to Truesdell, Nelson reported that the enumerators were flatly denying his people’s request to be listed as Indians. Furthermore, the race question was completely avoided during interviews. The Rappahannocks had talked with Caroline and Essex County enumerators, and with John M.W. Green already, without success. Nelson asked Truesdell to list people as Indian if he sent a list of members. The matter was settled by William Steuart who concluded that the Bureaus rule was that people of Indian descent could only be classified as Indian if Indian blood predominated and Indian identity was accepted in the local community. The Virginia Vital Statistics Bureau classed all nonreservation Indians as negro, and it failed to see why an exception should be made for the Rappahannocks. Therefore, in 1925, the Indian Rights Association took on the Rappahannock case to assist them in fighting for their recognition and rights as an Indian Tribe. 
(23)During the World War II, the Pamunkeys, Mattaponis, Chickahominies, and Rappahannocks fought the draft boards about their racial identity. The Virginia Vital Statistics Bureau insisted that certain Indian draftees be inducted into Negro units. In the end, 3 Rappahannocks were convicted of violating the Federal draft laws. After spending time in a Federal prison, they were granted conscientious objector status and served out the remainder of the war working in military hospitals. 
(24)In 1943, Frank Speck noted that there were approximately 25 communities of Indians left in the Eastern United States that were entitled to Indian classification. The Rappahannocks were included in this group. 
(25)In the 1940s, Leon Truesdell, Chief Statistician, United States Bureau of the Census, listed 118 members in the Rappahannock tribe in the Indian population of Virginia. 
(26)In April 25, 1940, the United Stated Department of the Interior, Office of Indian Affairs, included the Rappahannocks in their list of Tribes by State and Agency. 
(27)In 1948, the Smithsonian Institution Annual Report included an article by William Harlen Gilbert titled, Surviving Indian Groups of the Eastern United States. The Rappahannock Tribe was included and described in this article. 
(28)In the late 1940s and early 1950s, the Rappahannocks operated a school at Indian Neck. The State agreed to pay a tribal teacher to teach 10 students bused by King and Queen County to Sharon Indian School in King William County, Virginia. In 1965, Rappahannock students entered Marriott High School (a white public school) by Executive order of the Governor of Virginia. In 1972, the Rappahannocks worked with the Coalition of Eastern Native Americans to fight for Federal recognition. In 1979, the Coalition established a pottery and artisans company, operating with other Virginia tribes. In 1980, the Rappahannocks received funding through the Administration for Native Americans, to develop an economic program for the Tribe. 
(29)In 1983, the Rappahannocks received State recognition. This Bill acknowledges the perseverance of our people and their long struggle to maintain their community, tribal culture, and traditions, to take their rightful place in the history of the United States. 
(30)Thomasina E. Jordan is commended for her tireless effort and work to gain federal recognition for Virginia Indians. Thomasina E. Jordan laid the foundation to make federal recognition a possibility. The Virginia Indians stand on her shoulders. 
2.DefinitionsFor the purposes of this Act— 
(1)the term Tribe means the organization possessing the legal name Rappahannock Tribe, Inc., only and no other tribe, subtribe, band, or splinter groups representing themselves as Rappahannocks; 
(2)the term Secretary means the Secretary of the Interior; and 
(3)the term member means an enrolled member of the Tribe, as of the date of the enactment of this Act, or an individual who has been placed on the membership rolls of the Tribe in accordance with this Act. 
3.Federal recognition 
(a)Federal recognitionFederal recognition is hereby extended to the Tribe. All laws and regulations of the United States of general application to Indians or nations, tribes, or bands of Indians, including the Act of June 18, 1934 (25 U.S.C. 461 et seq.) which are not inconsistent with any specific provision of this Act, shall be applicable to the Tribe and its members. 
(b)Federal services and benefits 
(1)In generalThe Tribe and its members shall be eligible, on and after the date of the enactment of this Act, for all services and benefits provided by the Federal Government to federally recognized Indian tribes without regard to the existence of a reservation for the Tribe or the location of the residence of any member on or near any Indian reservation. 
(2)Service areaFor purposes of the delivery of Federal services to enrolled members of the Tribe, the Tribe's service area shall be deemed to be the area comprised of King and Queen, Caroline, and Essex, Spotsylvania, Stafford, and Richmond Counties, Virginia. 
4.Membership; governing documentsThe membership roll and governing documents of the Tribe shall be the most recent membership roll and governing documents, respectively, submitted by the Tribe to the Secretary before the date of the enactment of this Act. 
5.Governing bodyThe governing body of the Tribe shall be the governing body on the date of the enactment of this Act, or any new governing body selected under the election procedures specified in the governing documents of the Tribe. 
6.Reservation of the tribeNotwithstanding any other provision of law, if the Tribe transfers other land within the boundaries of King and Queen County, Essex County, Richmond County, Caroline County, Spotsylvania County, or Stafford County, Virginia, to the Secretary, the Secretary shall take such land into trust for the benefit of the Tribe. 
7.Gaming prohibitionNo land taken into trust for the benefit of the tribe shall be considered Indian lands for the purposes of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).  
8.Hunting, fishing, trapping, gathering, and water rightsNothing in this Act shall expand, reduce, or affect in any manner any hunting, fishing, trapping, gathering, or water rights of the Tribe and its members. 
 
